Case 1:18-cv-10472-TLL-PTM
             Case: 18-1896 Document:
                           ECF No. 6339-1
                                       filed 11/29/18
                                             Filed: 11/29/2018
                                                         PageID.1028
                                                                 Page: Page
                                                                       1    1 of 2 (1 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: November 29, 2018

                                                 Mr. Philip Lee Ellison
Mr. Thomas F. Cavalier
                                                 Law Office
Wayne State University
                                                 P.O. Box 107
656 W. Kirby, 4249 F.A.B.
                                                 Hemlock, MI 48626
Detroit, MI 48202
Mr. Jeremy C. Kennedy
                                                 Mr. Christopher L Kerr
Mr. Jerold D.E. Lax
                                                 Office of the Attorney General of Michigan
Pear, Sperling, Eggan & Daniel
                                                 P.O. Box 30217
24 Frank Loyd Wright Drive, Suite D-2000
                                                 Lansing, MI 48116
Ann Arbor, MI 48105-0000

Mr. Aaron Warren Levin                           Mr. Thomas Steven Marks
Office of the Attorney General of Michigan       Office of the Attorney General of Michigan
P.O. Box 30755                                   525 W. Ottawa Street
Lansing, MI 48909                                Lansing, MI 48909

                     Re: Case No. 18-1896, Adam Kanuszewski, et al v. MI Dept. HHS, et al
                         Originating Case No.: 1:18-cv-10472

Dear Counsel:

   The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Robin L. Johnson
                                                 Case Manager
                                                 Direct Dial No. 513-564-7039

cc: Mr. David J. Weaver

Enclosure
Case 1:18-cv-10472-TLL-PTM
             Case: 18-1896 Document:
                           ECF No. 6339-2
                                       filed 11/29/18
                                             Filed: 11/29/2018
                                                         PageID.1029
                                                                 Page: Page
                                                                       1    2 of 2 (2 of 2)



                                             No. 18-1896

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

ADAM KANUSZEWSKI and ASHLEY                            )
KANUSZEWSKI, as parent-guardians and next              )
friend to their minor children D.W.L., R.F.K., and     )                  FILED
                                                                    Nov 29, 2018
C.K.K., et al.,                                        )
                                                       )       DEBORAH S. HUNT, Clerk
       Plaintiffs-Appellants,                          )
                                                       )
v.                                                     )                ORDER
                                                       )
MICHIGAN DEPARTMENT OF HEALTH AND                      )
HUMAN SERVICES, et al.,                                )
                                                       )
       Defendants-Appellees,                           )
                                                       )
HARRY HAWKINS, sued in his official capacity           )
only,                                                  )
                                                       )
       Defendant.                                      )


       In this appeal, the defendants filed three separate appellee briefs. The plaintiffs move for

guidance on their reply briefs or, alternatively, to extend the word limitation and grant additional

time to resubmit a single reply brief. Before a ruling on the motion, the plaintiffs filed a third reply

brief. The State of Michigan defendants respond that additional briefing is unwarranted.

       The court’s briefing schedules generally require that a single reply brief be filed after the

last appellee brief is filed. In this case, however, confusion arose from extensions of the original

briefing schedule.

       In view of that and in the interest of expediency, the reply briefs are accepted as filed.

                                              ENTERED PURSUANT TO RULE 45(a)
                                              RULES OF THE SIXTH CIRCUIT



                                              __________________________________
                                              Deborah S. Hunt, Clerk
